Exhibit 10.9

 

Form of Stock Option Agreement

 

STOCK OPTION AGREEMENT, made as of the __ day of __________, ____, between
Digital Power Corporation, a California corporation (the “Company”), and
____________________ (the “Optionee”).

 

 

 

___________________

 

WHEREAS, the Optionee is an employee of the Company or a subsidiary thereof;

 

 

WHEREAS, the Company desires to provide to the Optionee an additional incentive
to promote the success of the Company;

 

 

NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Optionee the right and option to purchase shares of Common Stock of the
Company under and pursuant to the terms and conditions of the Company’s 2012
Stock Option Plan, as amended, (the “Plan”) and upon and subject to the
following terms and conditions:

 

 

1.     GRANT OF OPTION. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase up to ___________________ (______) shares of
Common Stock of the Company (the “Option Shares”) during the following periods:

 

(a)     All or any part of ___________________ (______) shares of Common Stock
may be purchased during the period commencing on the date hereof and terminating
at 5:00 P.M. on ____________ (the “Expiration Date”).

 

(b)     All or any part of ___________________ (______) shares of Common Stock
may be purchased during the period commencing on ____________ and terminating at
5:00 P.M. on the Expiration Date.

 

(c)     All or any part of ___________________ (______) shares of Common Stock
may be purchased during the period commencing on ____________ and terminating at
5:00 P.M. on the Expiration Date.

 

(d)     All or any part of ___________________ (______) shares of Common Stock
may be purchased during the period commencing on ____________ and terminating at
5:00 P.M. on the Expiration Date.

 

(e)     All or any part of ___________________ (______) shares of Common Stock
may be purchased during the period commencing on ____________ and terminating at
5:00 P.M. on the Expiration Date.

 

2.     NATURE OF OPTION. The Option is intended to meet the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, relating to
“incentive stock options”.

 

3.     EXERCISE PRICE. The exercise price of each of the Option Shares shall be
____________ ($____) (the “Exercise Price”). The Company shall pay all original
issue or transfer taxes on the exercise of the Option.

 

4.     EXERCISE OF OPTIONS. The Option shall be exercised in accordance with the
provisions of the Plan. As soon as practicable after the receipt of notice of
exercise and payment of the Exercise Price as provided for in the Plan, the
Company shall tender to the Optionee a certificate issued in the Optionee's name
evidencing the number of Option Shares covered thereby.

 

5.     TRANSFERABILITY. The Option shall not be transferable other than by will
or the laws of descent and distribution and, during the Optionee's lifetime,
shall not be exercisable by any person other than the Optionee.

 

6.     INCORPORATION BY REFERENCE. The terms and conditions of the Plan are
hereby incorporated by reference and made a part hereof.

 

7.     NOTICES. Any notice or other communication given hereunder shall be
deemed sufficient if in writing and hand delivered or sent by registered or
certified mail, return receipt requested, addressed to the Company,
__________________________________, Attention: ______________ and to the
Optionee at the address indicated below. Notices shall be deemed to have been
given on the date of hand delivery or mailing, except notices of change of
address, which shall be deemed to have been given when received.

 

8.     BINDING EFFECT. This Stock Option Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns.

 

9.     ENTIRE AGREEMENT. This Stock Option Agreement, together with the Plan,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may be modified only by an instrument executed by the
party sought to be charged.

 

10.   GOVERNING LAW. This Stock Option Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, excluding
choice of law rules thereof.

 

11.   EXECUTION IN COUNTERPARTS. This Stock Option Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same instrument.

 

12.   FACSIMILE SIGNATURES. Signatures hereon which are transmitted via
facsimile shall be deemed original signatures.

 

13.   INTERPRETATION; HEADINGS. The provisions of this Stock Option Agreement
shall be interpreted in a reasonable manner to give effect to the intent of the
parties hereto. The headings and captions under sections and paragraphs of this
Stock Option Agreement are for convenience of reference only and do not in any
way modify, interpret or construe the intent of the parties or affect any of the
provisions of this Stock Option Agreement.

 

 

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the day and year first above written.

 

  Digital Power Corporation                  

 

 

 

 

 

 

 

By:

  

 

 

    Title:                                 

 

 

 

 

 

 

 

Signature of Optionee 

 

 

                                 

 

 

Name of Optionee

 

 

                                 

 

 

Address of Optionee

 

 

 

 

 

 

 

 

 

 